759 N.W.2d 356 (2008)
UNITED STATES FIDELITY INSURANCE & GUARANTY COMPANY, Plaintiff-Appellee,
v.
MICHIGAN CATASTROPHIC CLAIMS ASSOCIATION, Defendant-Appellant, and
Michael Migdal, Individually and as Conservator for the Estate of Daniel Migdal, a Protected Person, Defendant.
Docket No. 133466. COA No. 260604.
Supreme Court of Michigan.
October 17, 2008.

Order
On order of the motion by Insurance Institute of Michigan for extension to September 23, 2008 of the time for filing its brief amicus curiae is considered and it is GRANTED.